Exhibit 10.1

Execution Copy

OAKTREE REAL ESTATE INCOME TRUST, INC.

Promissory Note

Issue Date: April 11, 2019

OAKTREE REAL ESTATE INCOME TRUST, INC., a Maryland corporation (the “Borrower”),
for value received, hereby promises to pay to Oaktree Fund GP I, L.P., a
Delaware limited partnership (the “Lender”), or its registered assigns, the
Accreted Value (as defined below) as such principal amount may be increased or
decreased from time to time as provided below, on demand and in any event on the
earlier of (i) ten business days following the date the Borrower breaks escrow
in connection with its registered public offering of shares and (ii) the
one-year anniversary of the date of this Promissory Note (the “Maturity Date”).
The Maturity Date shall be subject to an option to extend, with the consent of
the Lender, in three-month increments.

No cash interest will accrue or be payable on this promissory note (this
“Note”), except as and when the Accreted Value is due and payable. “Accreted
Value” means, as of any date on or prior to the Maturity Date, an amount equal
to the sum of (i) the amount drawn on the Note by the Borrower (pursuant to the
terms set forth in the immediately subsequent paragraph), which shall not exceed
one hundred and fifty million U.S. dollars ($150,000,000) (the “Initial
Principal Amount”) and (ii) the portion of the excess of the principal amount of
this Note over the Initial Principal Amount as shall have been accreted through
such date, such amount to be so accreted at the rate of LIBOR plus 3.25% per
annum compounded quarterly on the 15th day of each March, June, September and
December of each year while this Note remains outstanding, commencing on
June 15, 2019 and calculated separately with respect to each draw down, from the
date of each draw down of Initial Principal Amount through the date of
determination computed on the basis of a 360-day year of twelve 30-day months,
with such amount rounded to the nearest dollar ($0.50 and up being rounded up
and $0.49 and below being rounded down). The Accreted Value of this Note as of
any date on or prior to the Maturity Date shall be its Accreted Value calculated
as of such date.

Borrower may request drawdowns under this Note periodically and in sizes
determined by Borrower with payment to be made to the Borrower or an affiliate
designated by Borrower. Requests for drawdowns will be funded at the discretion
of the Lender based on, among other factors, details of the purpose of the
drawdowns and the property features of investments towards which the proceeds
will be used.

Payments of principal shall be made in lawful money of the United States of
America to such account as the Lender shall designate from time to time.



--------------------------------------------------------------------------------

This Note may be prepaid at the option of the Borrower in whole or in part, in
cash, at any time or from time to time, at a price equal to the amount of the
Accreted Value being prepaid as of the date of prepayment. Upon the mutual
consent of the Borrower and the Lender, the principal amount of this Note may be
increased from time to time by the amount of any additional sums loaned to the
Borrower by the Lender in excess of the Initial Principal Amount. The Lender
shall record in its books the amounts of principal so prepaid or loaned. Prior
to any transfer of this Note, the Lender shall make a notation on Schedule A
attached hereto of such prepayments or additional loans, if any.

This Note is a registered Note and is transferable only upon surrender of this
Note for registration of transfer, duly endorsed, or accompanied by a written
instrument of transfer duly executed, by the Lender or its attorney duly
authorized in writing. References in this Note to the “Lender” or to “holder”
shall mean the person in whose name this Note is at the time registered on the
register kept by the Borrower, and the Borrower may treat such person as the
owner of this Note for the purpose of receiving payment and for all other
purposes.

The Lender may at any time pledge or assign a security interest in all or any
portion of its rights under this Note to secure obligations of the Lender.

The books and records of the Lender shall, absent manifest error, be conclusive
as to all amounts and determinations payable or made hereunder.

The Borrower and the Lender agree to treat this Note as equity, and not as
indebtedness, for United States federal, state and local income tax purposes.

If any payment is scheduled to be made on a day that is not a Business Day, such
payment shall be made on the immediately succeeding Business Day with the same
effect as if made on the date otherwise due. “Business Day” means any day other
than a Saturday, Sunday or other day on which commercial banking institutions
are authorized or required by law, regulation or executive order to be closed in
New York, New York.

 

2



--------------------------------------------------------------------------------

This Note shall be governed by, and construed in accordance with, the laws of
the State of New York.

 

OAKTREE REAL ESTATE INCOME TRUST, INC. By:  

/s/ Jordan Mikes

Name:   Jordan Mikes Title:   Chief Securities Counsel and Secretary By:  

/s/ Manish Desai

Name:   Manish Desai Title:   President

 

3



--------------------------------------------------------------------------------

SCHEDULE A

 

Date

  

Prepayment

  

Additional
Loan

  

Principal
Balance

  

Notation
Made By

           

 

  

 

  

 

  

 

  

 

           

 

  

 

  

 

  

 

  

 

           

 

  

 

  

 

  

 

  

 

           

 

  

 

  

 

  

 

  

 

           

 

  

 

  

 

  

 

  

 

           

 

  

 

  

 

  

 

  

 

           

 

  

 

  

 

  

 

  

 

           

 

  

 

  

 

  

 

  

 

           

 

  

 

  

 

  

 

  

 

           

 

  

 

  

 

  

 

  

 

 

4